DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 2/5/2020 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 6/5/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22, 23, 25 and 26, the phrase “like” in "pillow-like" renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Claim 3 recites the limitations "said top surface layer", “said skin layer” and “said binder layer” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.
Claim 4 recites the limitation “said textile backing layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 5 is also rejected as being dependent on claim 4 and including the indefinite aspects thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yungang (CN201209228).
	Regarding claim 22, Yungang discloses an embossed material, comprising a composite material having an embossed pattern and pillow-like cells (Fig. 2, convex parts 15 and concave parts 16), the composite material including a polyurethane material having a bottom surface (layer 14), an un-clickable foam layer having a top surface and an opposite bottom surface (foam layer 12), the top surface of the un-clickable foam layer being attached to the bottom surface of 
	Regarding claim 23, Yungang discloses a material, comprising a composite material including a polyurethane layer having a top surface and an opposite bottom surface (layer 14), an un-clickable foam layer having a top surface and an opposite bottom surface (foam layer 12), wherein the top surface of the un-clickable foam layer is bonded to the bottom surface of the polyurethane layer (Fig. 2), and a backing layer (layer 11) having a top surface bonded to the bottom surface of the un-clickable foam layer, the composite material comprising an emboss pattern therein, wherein each of the polyurethane layer, the un-clickable layer, and the backing layer have the emboss pattern, and the emboss pattern defines pillow-like cells (Fig. 2, convex parts 15 and concave parts 16), and the composite material comprises emboss protuberances and emboss lines (Fig. 2, convex parts 15 and concave parts 16), wherein the pillow-like cells are delimited by and formed by the emboss protuberances and emboss lines (Fig. 2; convex parts 15 and concave parts 16; paragraphs [0024-0026]).
	Regarding claim 8, Yungang discloses the emboss pattern of the polyurethane layer being substantially parallel to the emboss pattern of the top surface of the un-clickable foam layer, and wherein the emboss pattern of the backing is substantially parallel to the emboss pattern of the bottom surface of the un-clickable foam layer (Fig. 2; paragraph [0024]).
	Regarding claim 9, Yungang discloses the backing being a textile layer (paragraphs [0024-0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yungang in view of Bilz et al. (DE2108883) [hereinafter Bilz].
Yungang fails to teach the foam being made of a polyester polyurethane foam, and the thickness of the foam layer being between about 3 mm and about 5.2 mm.
Bilz teaches a polyester polyurethane foam being used to form a leather-like material for the purpose of providing a high elastic and permeable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam in Yungang to be made of a polyester polyurethane foam as suggested by Bilz in order to provide a leather that is highly elastic and permeable, if so desired.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam layer in Yungang to have a thickness between about 3 mm and about 5.2 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious.  MPEP 2144.04.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yungang in view of Schaefer (US 2013/0273309).

Schaefer teaches a leather-like material including a top polyurethane layer that includes a top surface layer (layer 4), a skin layer (layer 5) bonded to the top surface layer, a binder layer (layer 7) bonded to the skin layer, and a textile backing layer (layer 3) bonded to the binder layer for the purpose of providing a leather-like material that is light weight and flexible, and has a pleasant outer appearance (paragraphs [0009-0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane layer in Yungang to include a top polyurethane layer that includes a top surface layer, a skin layer bonded to the top surface layer, a binder layer bonded to the skin layer, and a textile backing layer bonded to the binder layer as suggested by Schaefer in order to provide a synthetic leather material that is light weight and flexible, and has a pleasant outer appearance.

Response to Arguments
Applicant’s arguments with respect to claims 3-9 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781